—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 26, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
In 1994, claimant and her family, including her parents, moved from North Carolina to New York. After claimant’s father passed away in 1996, claimant’s mother became depressed and experienced some health problems which included a heart condition, high blood pressure and diabetes. Although claimant’s mother needed help remembering to take her medication, she still drove a car and did not require *553around-the-clock personal care. In 1999, claimant resigned from her employment for the purpose of moving back to North Carolina to help out with her mother, who wished to be closer to family members in that State.
Based on the record before us, we find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant’s decision to leave her employment, while understandable, was nevertheless for personal and noncompelling reasons (see, Matter of Santana [Commissioner of Labor], 261 AD2d 687; Matter of Scarlino [Sweeney], 243 AD2d 800). Given, inter alia, the presence of other family members in North Carolina, the fact that claimant’s mother did not require constant care and claimant’s statement that she was available for full-time employment, we find no reason to disturb the Board’s decision despite the numerous family pressures described in claimant’s brief.
Cardona, P. J., Mercure, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.